DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 19–36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites:
19.  A vacuum cleaner filter bag comprising: 
a wall surrounding an inner space and including an air-permeable material and an inlet opening introduced into the wall, 
wherein the air-permeable material comprises at least one layer of a nonwoven that comprises at least one of fibrous recycled textile material, pulverulent recycled textile material, and cotton linters, with the at least one layer of the nonwoven having a specific volume of at least 20 cm3/g.  Emphasis added.

Claim 19 is indefinite, because the italicized limitation recites a Markush group using the open-ended transitional phrase “comprises” rather than closed language.  See MPEP 2173.05(h) (“If a Markush grouping requires a material selected from an open list 
19.  A vacuum cleaner filter bag comprising: 
a wall surrounding an inner space and including an air-permeable material and an inlet opening introduced into the wall, 
wherein the air-permeable material comprises at least one layer of a nonwoven that comprises a material selected from the group consisting of at least one of fibrous recycled textile material, pulverulent recycled textile material, and cotton linters, with the at least one layer of the nonwoven having a specific volume of at least 20 cm3/g.  

Note that the language of claim 36 should be updated to reflect the changes in claim 19.
Claims 20–36 are indefinite because they depend from claim 19.
Additionally, claim 21 recites:
21. (Previously Presented) The vacuum cleaner filter bag of claim 19, wherein the at least one of the fibrous recycled textile material, the pulverulent recycled textile material, and the cotton linters, includes fibers from at least one of textile production waste, used textiles, reprocessed fibers, and raw materials from the processing of one or more of textiles and the cotton linters.  Emphasis added.

The italicized language is indefinite because it recites a Markush group using open-ended rather than closed language.  See MPEP 2173.05(h).  To overcome this rejection, claim 21 could be rewritten as:
21. (Previously Presented) The vacuum cleaner filter bag of claim 19, wherein the at least one of the fibrous recycled textile material, the pulverulent recycled textile material, and the cotton linters, includes fibers selected from the group consisting of at least one of textile production waste, used textiles, reprocessed fibers, and raw materials from the processing of one or more of textiles and the cotton linters.

Claim 33 recites:
33.  The vacuum cleaner filter bag of claim 19, comprising a recycled plastic selected from a group including: recycled polyesters including recycled polyethylene terephthalate (rPET), recycled polybutylene terephthalate (rPBT), recycled polylactic acid (rPLa), recycled polyglycolide and recycled polycaprolactone; recycled polyolefins including recycled polypropylene (rPP), recycled polyethylene and recycled polystyrene (rPS); recycled polyvinyl chloride (rPVC), recycled polyamides, and mixtures and combinations thereof.  Emphasis added.

Claim 33 is indefinite because the italicized language recites a Markush group using an open-ended, rather than closed transitional phrase.  See MPEP 2173.05(h).  To overcome this rejection, claim 33 could be rewritten as:
33.  The vacuum cleaner filter bag of claim 19, comprising a recycled plastic selected from a group consisting of .  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The claims are rejected as follows:
Claims 19–21, 25–31, 33–34 and 36 are rejected under 35 U.S.C. 103 as being obvious over Sauer et al., US 2008/0115671 (“Sauer”) in view of Midkiff et al., US 2010/0326902 A1 (“Midkiff”). 
Claims 22 and 23 are rejected under 35 U.S.C. 103 as being obvious over Sauer in view of Midkiff and in further view of Meier et al., US 2014/0174934 (“Meier”). 
Claim 24 is rejected under 35 U.S.C. 103 as being obvious over Sauer in view of Meier and in further view of Kadowaki et al., US 6,395,342 (“Kadowaki”). 
Claims 32 and 35 are rejected under 35 U.S.C. 103 as being obvious over Sauer in view of Midkiff and Schultink et al, US 2012/0131890 (“Schultink”). 
Claim 19 describes a vacuum cleaner filter bag. The vacuum cleaner comprises a wall surrounding an inner space. The vacuum cleaner comprises an air-permeable material and an inlet opening introduced into the wall. The air-permeable material 3/g.
Sauer discloses a vacuum cleaner filter bag 71. Sauer Fig. 7, [0094]. The vacuum cleaner 71 comprises a wall (i.e., bag wall 72) surrounding an inner space. Id. The vacuum cleaner 71 comprises an air-permeable material (i.e., three-layer structure 21 22 23) and an inlet opening 73 introduced into the wall 72. The air-permeable material comprises at least one layer of a nonwoven that comprises at least one of fibrous recycled textile material because Sauer discloses that its layer 21 is a wetlaid nonwoven layer comprises up to 40 wt. % chemical fibres (i.e., such as polyester staple fibres). Sauer Fig. 2, [0075]. Sauer further disclose that its chemical fibers are obtained by means of regeneration. Id. at [0013]. It is noted here that regeneration is a recycle process that brings the material back to its original state. Therefore, Sauer’s layer 21 is fibrous recycled textile material. 

    PNG
    media_image1.png
    1011
    1100
    media_image1.png
    Greyscale

Sauer does not disclose that at least one layer of the nonwoven having a specific volume of at least 20 cm3/g. 
In the analogous art of vacuum cleaner filter materials, Midkiff discloses that a laminated filtration media with a first layer having a preferable density between 0.01 g/cm3 and 0.1 g/cm3. Midkiff [0030], [0052]. Since                     
                        d
                        e
                        n
                        s
                        i
                        t
                        y
                        =
                        
                            
                                1
                            
                            
                                s
                                p
                                e
                                c
                                i
                                f
                                i
                                c
                                 
                                v
                                o
                                l
                                u
                                m
                                e
                            
                        
                    
                , the disclosed density is equivalent to a specific volume range between 10 cm3/g and 100 cm3/g. Midkiff further disclose that polyester is suitable for use in the first layer. Id. at [0027].  It would have been obvious for Sauer’s layer 21 to have a specific volume range as disclosed by Midkiff because such specific volume range is disclosed as being suitable for vacuum cleaner filter layers comprising polyester. MPEP 2144.05(I). 
Claim 20 describes that the vacuum cleaner filter bag of claim 19, wherein the specific volume of the at least one layer of the nonwoven is 20 to 500 cm3
Modified Sauer discloses a specific volume range between 10 to 100 cm3/g. MPEP 2144.05(I)("[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness.")
Claim 21 describes the vacuum cleaner filter bag of claim 19. The at least one of the fibrous recycled textile materials, the pulverulent recycled textile material, and the cotton linters, includes fibers from at least one of textile production waste, used textiles, reprocessed fibers, and raw materials from the processing of one or more of textiles and the cotton linters. 
Sauer discloses that its chemical fibres of layer 21 (i.e., polyester) is obtained from solutions by means of regeneration. Sauer Fig. 2, [0013] and [0075].  It would have been obvious that the polyester fibres of Sauer are reprocessed fibers. 
Claim 22 describes the vacuum cleaner filter bag of claim 19. The at least one layer of the nonwoven includes up to 95 wt% of the at least one of the fibrous recycled textile material, the pulverulent recycled textile material, and the cotton linters and at least 5 wt% bonding fibers.
Claim 23 describes that the vacuum cleaner filter bag of claim 22. The bonding fibers comprise staple fibers having lengths from 2 to 75 mm.  
Sauer discloses that its layer 21 comprises 40 wt% of regenerated chemical fibres and bamboo staple fibres. Sauer Fig. 2, [0075]. Sauer is silent as how the two fibres are bonded in layer 21. 
In the analogous art of filter medium, Meier discloses the use of a hot-melt adhesive fibres (i.e., bonding fibres) to ensure a balance of a sufficient strength and Id. Additionally, Meier discloses that a bonding fibres comprise staple fibers having lengths from 6 to 18 mm. Meier [0068]. 2144.05(Ⅰ) (“[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness”) (internal citations and quotations omitted). It would have been obvious to include Meier’s hot-melt adhesive fibres in Sauer to bond Sauers chemical fibres and bamboo staple fibres in its layer 21 so that the layer 21 could possess sufficient strength while ensuring required air permeability. 
Claim 24 describes the vacuum cleaner filter bag of claim 22. The bonding fibers include bicomponent fibers that include a core comprising a first thermoplastic material and a sheath comprising a second thermoplastic material that melts at lower temperatures in comparison with the first thermoplastic material. At least one of the core and the sheath comprises at least one recycled plastic.
Meier discloses that that bonding fibers is bicomponent fibres that include a core comprising a first thermoplastic material (PET in the core, id. at [0089]) and a sheath comprising a second thermoplastic material that melts at lower temperatures in comparison with the first thermoplastic material (cladding made of lower-melting polyethylene terephthalate copolymer, id. at [0089]). Meier [0089]. 
Meier does not disclose that at least one of the core and the sheath comprises at least one recycled plastic. 
In the analogous art of bicomponent fibers, Kadowaki discloses that it is possible to use a recycled synthetic organic fiber produced from recycled PET bottle for 
Claim 25 describes the vacuum cleaner filter bag of claim 19. The air- permeable material is structured in multiple layers, with the air-permeable material having at least one further layer in addition to the at least one layer of the nonwoven, the at least one further layer comprising or being formed from at least one of a nonwoven and a fibrous web, with at least one layer of the at least one further layer comprising or being formed from at least one recycled plastic.
Sauer’s air-permeable material is structured in multiple layers (layers 21, 22 and 23). Sauer Fig. 2. The air-permeable material having at least one further layer 22, which is a meltblown nonwoven layer. Id. at Fig. 2, [0078]. Sauer also discloses that its filter material layers 21, 22 and 23 could comprise antibacterial fibres and chemical fibres. Id. at Fig. 2, [0031]. Sauer discloses that its chemical fibres are obtained by means of regeneration. Id. at Fig.2, [0013]. 
Claim 26 describes the vacuum cleaner filter bag of claim 19. The air-permeable material comprises: at least one support layer and at least one capacity layer, with at least one of: one or more of the at least one support layer representing nonwovens. And one or more of the at least one capacity layer representing nonwovens or fibrous webs that comprise or are formed from at least one recycled plastic. 
Or the air permeable material comprises a at least one support layer, at least one fine filter layer, and at least one capacity layer. With at least one of: one or more of the 
With at least one layer of the at least one capacity layer comprising or being formed from the nonwoven that comprises the at least one of the fibrous recycled textile material, the pulverulent recycled textile material, and the cotton linters.
Sauer discloses that the air-permeable material 21–23 comprises at least one support layer (i.e., spunbond layer 23). Sauer discloses that layer 21 is the capacity layer. Id. at Fig. 2, [0075]. Sauer also discloses that its support layer 23 is nonwoven. Id. at Fig. 2, [0079]. As explained in claim 25, Sauer also discloses that its filter material layers 21, 22 and 23 could comprise antibacterial fibres and chemical fibres. Id. at Fig. 2, [0031]. Sauer discloses that its chemical fibres are obtained by means of regeneration. Id. at Fig.2, [0013]. Sauer further discloses that its filer material layers 21–23 are all nonwovens. Id. at Fig. 2, [0075] and [0078]–[0079]. Therefore, at least one of the capacity layers 21 is formed from nonwoven comprises fibrous recycled textile material. 
Claim 27 describes the vacuum cleaner filter bag of claim 26. At least one of: each support layer is a spunbond or scrim, having one or more of a mass per unit area of 5 to 80 g/m2 and a yarn count of the fibers forming the spunbond or the scrim in the range from 0.5 dtex to 15 dtex. The air-permeable material comprises 1 to 3 support layers. In the case of the presence of at least two support layers, the sum of the masses 2. All support layers are formed from at least one recycled plastic.
Sauer discloses that the air-permeable material (21–23) comprises on support layer 23. Sauer Fig. 2, [0079]. 
Claim 28 describes the vacuum cleaner filter bag of claim 26. At least one of: each fine filter layer is an extrusion nonwoven having a mass per unit of area of 5 to 100 g/m2; the air-permeable material comprises 1 to 5 fine filter layers; in the case of the presence of at least two fine filter layers, the sum of the masses per unit area of the sum of all fine filter layers amounts to 10 to 300 g/m2; one or more fine filter layers is formed from at least one recycled plastic; and one or more fine filter layers is electrostatically charged.
Sauer discloses that the air-permeable material of the vacuum cleaner filter bag comprises fine filter layer 22. Sauer Fig. 2, [0078]. 
Claim 29 describes the vacuum cleaner filter bag of claim 26. At least one of: one or more capacity layer is the nonwoven that comprises at least one of the fibrous recycled textile material, the pulverulent recycled textile material, and the cotton linters, with each capacity layer having a mass per unit area of 5 to 200 g/m2; the air-permeable material comprises 1 to 5 capacity layers; and in the case of the presence of at least two capacity layers, the sum of the masses per unit area of the sum of all capacity layers is 10 to 300 g/m2.
Sauer discloses that the air-permeable layer comprises 1 capacity layer 21. Sauer Fig. 2, [0047] and [0075]. 
Claim 30 describes the vacuum cleaner filter bag of claim 26. The air- permeable material is formed in multiple layers having a layer sequence viewed from the inner space of the vacuum cleaner filter bag of one support layer, one or more capacity layers, one or more fine filter layers, and one further support layer.
Sauer discloses an alternative embodiment where the air-permeable material is formed in four layers having a layer sequence viewed from the inner space of the vacuum cleaner filter bag of one support layer 34, one capacity layer 32, one fine filter layer 33 and one further support layer 34. Sauer Fig. 3, [0080]–[0082]. 
Claim 31 describes the vacuum cleaner filter bag of claim 19. The vacuum cleaner filter bag includes a holding plate that encloses the inlet opening and that is formed from or comprises at least one recycled plastic.
Sauer discloses the vacuum cleaner filter bag 71 includes a holding plate (i.e., a securing plate 74) that encloses the inlet opening 73 and that is formed from plastic. Sauer Fig. 7, [0055]. While Sauer does not explicitly disclose that the holding plate 74 is made of recycled plastic, Sauer emphasize the use of regenerated chemical fibres. Sauer [0013]. It would have been obvious to use recycled plastic for the holding plate because Sauer is motived to reduce environment impact by using regenerated chemical fibres. 
Claim 32 
Sauer as modified does not teach a flow distributor and diffuser inside the vacuum cleaner filter bag. 
In the analogous art of vacuum cleaner filter bag, Schultink teaches a flow distributor (Schultink [0004]) and two diffusers (Schultink [0001]). Schultink further discloses that flow distributor and diffuser enhance dust storage capacity and extension of the useful life. Schultink [0001] and [0002]. Therefore, it would have been obvious to include at least a flow distributor and at least one diffuser inside the air filter bag for larger dust storage and longer lifespan. Schultink [0001] and [0002]. Additionally, Schultink further discloses that the material for diffuser and flow distributor are made of plastic. Schultink [0034].  It is well within the ambit of one of ordinary skill in the art to use recycled plastic for the diffusers and flow distributor to ease environmental impact.
Claim 33 describes the vacuum cleaner filter bag of claim 19. The vacuum cleaner filter bag comprises a recycled plastic selected from a group including: recycled polyesters including recycled polyethylene terephthalate (rPET), recycled polybutylene terephthalate (rPBT), recycled polylactic acid (rPLa), recycled polyglycolide and recycled polycaprolactone; recycled polyolefins including recycled polypropylene (rPP), recycled polyethylene and recycled polystyrene (rPS); recycled polyvinyl chloride (rPVC), recycled polyamides, and mixtures and combinations thereof.
Sauer discloses that the vacuum cleaner filter bag 71 comprises polyolefins. Sauer [0043]. It would have been obvious for Sauer to choose recycle polyolefin as Sauer encourages the use of regenerated chemical fibres. Id.
Claim 34 describes the vacuum cleaner filter bag of claim 19. The weight proportion of all the recycled materials and the cotton linters, with respect to the total weight of the vacuum cleaner filter bag, amounts to at least 25%.
Although Sauer as modified does not explicitly disclose that the weight proportion of all the recycled materials amounts to at least 25% of the total weight of the vacuum cleaner filter bag, instant disclosure does not teach this content is critical to the operation of the claimed invention. Therefore, absent evidence of criticality, this difference fails to patentably distinguish over prior art because it produces a difference in degree rather than in kind. MPEP 2144.05 (III)(A).
Claim 35 describes the vacuum cleaner filter bag of claim 19. In the form of one or more of a flat bag, a block bottom bag, and a 3D bag.
Sauer as modified does not teach the filter bag being in the form of one or more of a flat bag, a block bottom bag and a 3D bag. 
In the analogous art of vacuum cleaner filter bag, Schultink discloses a flat bag for vacuum cleaners. Schultink [0001]. Schultink further discloses that flat bags are distinguished by excellent dust storage capacity and extension of the useful life. Schultink [0001]. It would have been obvious to further modify the filter bag disclosed by Sauer to be a flat bag for excellent dust storage capacity and extension of the useful life. 
Claim 36 describes a vacuum cleaner filter bag comprising nonwovens that comprise at least one of fibrous recycled textile material, pulverulent recycled textile material, and cotton linters having a specific volume of at least 20 cm3
Sauer discloses a vacuum cleaner filter bag 71 comprising nonwovens that comprises at least one of fibrous recycled textile material because Sauer discloses that layer 21 is a wetlaid nonwoven layer comprises up to 40 wt. % chemical fibres (i.e., such as polyester staple fibres). Sauer Fig. 2, [0075]. Sauer further disclose that its chemical fibers are obtained by means of regeneration. Id. at [0013]. It is noted here that regeneration is a recycle process that brings the material back to its original state. Therefore, Sauer’s layer 21is fibrous recycled textile material. 

    PNG
    media_image1.png
    1011
    1100
    media_image1.png
    Greyscale

Sauer does not disclose that at least one layer of the nonwoven having a specific volume of at least 20 cm3/g. 
In the analogous art of vacuum cleaner filter materials, Midkiff discloses that a laminated filtration media with a first layer having a preferable density between 0.01 g/cm3 and 0.1 g/cm3. Since                     
                        d
                        e
                        n
                        s
                        i
                        t
                        y
                        =
                        
                            
                                1
                            
                            
                                s
                                p
                                e
                                c
                                i
                                f
                                i
                                c
                                 
                                v
                                o
                                l
                                u
                                m
                                e
                            
                        
                    
                , the disclosed density is equivalent 3/g and 100 cm3/g. Midkiff further disclose that polyester is suitable for use in the first layer. Id. at [0027].  It would have been obvious for Sauer’s layer 21 to have a specific volume range as disclosed by Midkiff because such specific volume range is disclosed as being suitable for vacuum cleaner filter layers comprising polyester. MPEP 2144.05(I). 

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 19–22 and 24-36 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,3–11,13,15–16 and 19–21 of copending Application No. 16/084,900 in view of Midkiff et al., US 2010/0326902 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 19 requires a vacuum cleaner filter bag comprising a wall and an air-permeable material and an inlet opening introduced into the wall, wherein the air-permeable material comprises at least one layer of nonwoven that comprises at least one of fibrous recycled textile material, pulverulent recycled textile material, and cotton linters, with the at least one layer of the nonwoven having a specific volume of at least 20 cm3/g. Claim 1 of the copending application discloses a vacuum cleaner filter bag comprising a wall with air-permeable material and an inlet opening.  Claim 19 of the copending application further discloses that the air-permeable material comprises at least one layer of a nonwoven fabric of fibrous recycled material, the powdery recycled material and cotton textiles. While the copending application does not disclose a specific volume of at least 20 cm3/g, this range of specific volume is known in the vacuum bag filter medium art as being suitable for vacuum bag filtration material. See Midkiff [0030].
Claim 20 of the instant claim further requires the specific volume of the at least one layer of the nonwoven to be 20-500 cm3/g. While claims 1 and 19 of the copending application do not disclose a specific volume of at least 20 cm3/g, this range of specific volume is known in the vacuum bag filter medium art as being suitable for vacuum bag filtration material. See Midkiff [0030].
Claim 21 of the instant claim requires that the at least one of the fibrous recycled textile material, the the pulverulent recycled textile material, and the cotton linters, includes fibers from at least one of textile production waste, used textiles, reprocessed fibers, and raw materials from the processing of one or more of textiles and the cotton linters. Claim 8 of the copending application discloses that the nonwoven fabric 
Claim 22 of the instant claim requires “The vacuum cleaner filter bag of claim 19, wherein the at least one layer of the nonwoven includes up to 95 wt% of the at least one of the fibrous recycled textile material, the pulverulent recycled textile material, and the cotton linters and at least 5 wt% bonding fibers.” Claim 21 of the copending application discloses “The vacuum cleaner filter bag according to claim 12, wherein the proportion by weight of all recycled materials relative to the total weight of the vacuum cleaner filter bag is at least 95%.”
Claim 24 of the instant claim requires “The vacuum cleaner filter bag of claim 22, wherein the bonding fibers include bicomponent fibers that include a core comprising a first thermoplastic material (a capacity layer, claim 4 of the copending application) and a sheath (a sheath, id.) comprising a second thermoplastic material (virgin PP or PMP, id.) that melts at lower temperatures (sheath is in the meltblown layer, id.) in comparison with the first thermoplastic material (capacity layer is outside of the meltblown layer, id.), wherein at least one of the core and the sheath comprises at least one recycled plastic (the capacity layer and the support layer of the fine filter layer are made of recycled plastics, id.).” 
Claim 25 of the instant claim requires “The vacuum cleaner filter bag of claim 19, wherein the air-permeable material is structured in multiple layers (multilayer construction, claim 3 of the copending application), with the air-permeable material having at least one further layer in addition to the at least one layer of the nonwoven 
Claim 26 of the instant claim requires “The vacuum cleaner filter bag of claim 19, wherein the air-permeable material (air-permeable material disclosed in  claim 5 of the copending application) comprises:
at least one support layer (at least one support layer, id.) and at least one capacity layer (at least one capacity layer, id.), with at least one of:
one or more of the at least one support layer representing nonwovens (at least one or all the support layer being nonwoven fabrics, id.); and
one or more of the at least one capacity layer representing nonwovens or fibrous webs that comprise or are formed from at least one recycled plastic (at least one or all of the capacity layer being nonwoven fabrics or fiber webs made of one or more recycled plastics, id.);
or at least one support layer, at least one fine filter layer, and at least one capacity layer (or at least one support layer, at least one fine filter layer and at least one capacity layer, id.)with at least one of:
one or more of the at least one support layer representing nonwovens that are formed from at least one recycled plastic (one or all of the support layers are nonwoven fabrics made of one or more recycled plastics, id.
one or more of the at least one fine filter layer representing nonwovens that are formed from at least one recycled plastic (one or all of the fine filter layers are nonwoven fabrics made of one or more recycled plastics, id.); and
one or more of the at least one capacity layer representing nonwovens or fibrous webs that comprise or are formed from at least one recycled plastic (one or all of the capacity layers are nonwoven fabrics or fiber webs made of one or more recycled plastics, id.), with at least one layer of the at least one capacity layer comprising or being formed from the nonwoven that comprises the at least one of the fibrous recycled textile material, the pulverulent recycled textile material, and the cotton linters (capacity layer comprises a nonwoven fabric comprising powdery or fibrous recycled material from textile manufacturing, the powdery or fibrous recycled material comprises cotton textiles or seed fibers, claim 19 of the copending application) .”
Claim 27 of the instant application requires:
“The vacuum cleaner filter bag of claim 26, wherein at least one of:
each support layer is a spunbond or scrim (spunbond nonwoven fabric or scrim, claim 16 of the copending application), having one or more of a mass per unit area of 5 to 80 g/m2 (a grammage of 5 to 80 g/m2, id.) and a yarn count of the fibers forming the spunbond or the scrim in the range from 0.5 dtex to 15 dtex (a titer of fibers forming the spunbond nonwoven fabric or scrim is in the range of 0.5 dtex to 1 5 dtex, id.);
the air-permeable material comprises 1 to 3 support layers (1 to 3 support layers, claim 6 of the copending application);
in the case of the presence of at least two support layers, the sum of the masses per unit area of the sum of all support layers is 10 to 240 g/m2 (in the case of the 2, id.); and
all support layers are formed from at least one recycled plastic (all support layers are made of one or more recycled plastics, id.).”
Claim 28 of the instant application requires:
“The vacuum cleaner filter bag of claim 26, wherein at least one of:
each fine filter layer is an extrusion nonwoven (each fine filter layer is an extrusion nonwoven fabric, claim 7 of the copending application) having a mass per unit of area of 5 to 100 g/m2 (for at least two fine filter layers, the total grammage of the sum of all fine filter layers is 10 to 300 g/m2, giving the mass per unit area of a single filter layer to be 5 to 150 g/m2, which overlaps the range in the instant claim, id.). the air-permeable material comprises 1 to 5 fine filter layers (the air-permeable material comprises 1 to 5 fine filter layers, id.);
in the case of the presence of at least two fine filter layers, the sum of the masses per unit area of the sum of all fine filter layers amounts to 10 to 300 g/m2 (for at least two fine filter layers, the total grammage of the sum of all fine filter layers is 10 to 300 g/m2, id.);
one or more fine filter layers is formed from at least one recycled plastic (at least one, preferably all fine filter layers are made of one or more recycled plastics, id.); and
one or more fine filter layers is electrostatically charged (at least one, preferably all fine filter layers are electrostatically charged, id.).”
Claim 29 of the instant application requires:
“The vacuum cleaner filter bag of claim 26, wherein at least one of:
one or more capacity layer is the nonwoven (capacity layer comprises a nonwoven fabric, claim 19 of the copending application) that comprises at least one of the fibrous recycled textile material (fibrous recycled material from textile manufacturing, id.), the pulverulent recycled textile material (the powdery recycled material, id.), and the cotton linters (cotton textiles, id.), with each capacity layer having a mass per unit area of 5 to 200 g/m2 (two capacity layers have a total grammage of the total of all capacity layers of 10 to 300 g/m2, which means single layer of capacity layer has a grammage of 5-150 g/m2, this range overlaps with the range of the instant claim, claim 8 of the copending application, claim 8 of the copending application);
the air-permeable material comprises 1 to 5 capacity layers (the air-permeable material comprises 1 to 5 capacity layers, claim 8 of the copending application); and
in the case of the presence of at least two capacity layers, the sum of the masses per unit area of the sum of all support layers is 10 to 300 g/m2 (the total mass per unit area of one support layers is 10 to 300 g/m2, claim 8 of the copending application).”
Claim 30 of the instant application requires:
“The vacuum cleaner filter bag of claim 26, wherein the air-permeable material is formed in multiple layers having a layer sequence viewed from the inner space of the vacuum cleaner filter bag (the air-permeable material is formed in several layers with a layer sequence viewed from an interior of the vacuum cleaner filter bag, claim 9 of the copending application) of one support layer (one support layer, id.), one or more capacity layers (at least one capacity layers, id.), one or more fine filter layers (at least one fine filter layers, id.), and one further support layer (one further support layer, id.).”
Claim 31
“The vacuum cleaner filter bag of claim 19, wherein the vacuum cleaner filter bag includes a holding plate (retaining plate, claim 10 of the copending application) that encloses the inlet opening (surrounding the inlet opening, id.) and that is formed from or comprises at least one recycled plastic (made of one or more recycled plastics, id.).”
Claim 32 of the instant application requires:
“The vacuum cleaner filter bag of claim 19, wherein at least one of a flow distributor and at least one diffuser are arranged in the inner space (at least one flow distributor or at least one diffuser are arranged in an interior, claim 11 of the copending application), wherein the at least one of the flow distributor and the at least one diffuser are formed from at least one recycled plastic (the at least one flow distributor or the at least one diffuser is made of one or more recycled plastics., claim 20 of the copending application) or from the nonwoven that comprises the at least one of the fibrous recycled textile material, the pulverulent recycled textile material, and the cotton linters.”
Claim 33 of the instant application requires:
“The vacuum cleaner filter bag of claim 19, comprising a recycled plastic selected from a group including: recycled polyesters including recycled polyethylene terephthalate (rPET) , recycled polybutylene terephthalate (rPBT), recycled polylactic acid (rPLa), recycled polyglycolide and recycled polycaprolactone; recycled polyolefins including recycled polypropylene (rPP), recycled polyethylene and recycled polystyrene (rPS) (the recycled polyesters are selected from recycled polyethylene terephthalate (rPET), recycled polybutylene terephthalate (rPBT), recycled polylactic acid (rPLA), recycled polyglycolide or recycled polycaprolactone; and wherein the recycled polyolefins are selected from recycled polypropylene (rPP), recycled polyethylene or 
Claim 34 of the instant application requires:
“The vacuum cleaner filter bag of claim 19, wherein the weight proportion of all the recycled materials and the cotton linters, with respect to the total weight of the vacuum cleaner filter bag, amounts to at least 25% (the proportion by weight of all recycled materials relative to the total weight of the vacuum cleaner filter bag is at least 95%, claim 21 of the copending application).”
Claim 35 of the instant application requires:
“The vacuum cleaner filter bag of claim 19, in the form of one or more of a flat bag, a block bottom bag, and a 3D bag (a flat bag, a block bottom bag or a 3D bag, claim 13 of the copending application).”
Claim 36 of the instant application requires:
“A vacuum cleaner filter bag comprising nonwovens that comprise at least one of fibrous recycled textile material (fibrous recycled material from textile manufacturing, claim 19 of the copending application), pulverulent recycled textile material (the powdery or fibrous recycled material, id.), and cotton linters (cotton textiles, id.) having a specific volume of at least 20 cm3/g1.”
This is a provisional nonstatutory double patenting rejection.
Claims 19–20, 22–32, 34–36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 4–16, of U.S. copending application 16/084,917 in view of Midkiff et al., US 2010/0326902 A1.
Instant claims 22–32, 34–35 substantially overlap in scope with the copending application 16/084,917. 
The copending application does not disclose a specific volume of at least 20 cm3/g of the instant claims 19–20 and 36, however, this range of specific volume is known in the vacuum bag filter medium art as being suitable for vacuum bag filtration material. See Midkiff [0030].
This is a provisional nonstatutory double patenting rejection.
Claims 19–36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 3–16, of U.S. copending application 16/080,214 in view of Midkiff et al., US 2010/0326902 A1. 
Instant claims 21–35 substantially overlap in scope with the copending application 16/080,214. 
The copending application does not disclose a specific volume of at least 20 cm3/g as required by instant claims 19–20 and 36, however, this range of specific volume is known in the vacuum bag filter medium art as being suitable for vacuum bag filtration material. See Midkiff [0030].
This is a provisional nonstatutory double patenting rejection.
Response to Arguments
Prior Art Rejections
Claims 19–36 are pending. Claims 19–36 are rejected for the reasons stated above.  Claims 1–18 are canceled.
 The applicant’s argument regarding the secondary reference Nauta and Cesko are moot because the current rejection is not relied on Nauta or Cesko. Details of the current rejection are provided above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIANPING HE whose telephone number is (571)272-8385.  The examiner can normally be reached on 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelley Heidi can be reached on (571) 270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/Qianping He/Examiner, Art Unit 1776                                                                                                                                                                                                        
/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 While the copending application does not disclose a specific volume of at least 20 cm3/g, this range of specific volume is known in the vacuum bag filter medium art as being suitable for vacuum bag filtration material. See Midkiff [0030].